                      Case 5:18-cv-07677-NC Document 64 Filed 01/21/20 Page 1 of 3




               1   JEFFREY L. BORNSTEIN – 099358               GREGORY B. THOMAS – 239870
                   ERNEST GALVAN – 196065                      TEMITAYO O. PETERS – 309913
               2   KARA J. JANSSEN – 274762                    BURKE, WILLIAMS & SORENSEN, LLP
                   ROSEN BIEN GALVAN &                         1901 Harrison Street, Suite 900
               3   GRUNFELD LLP                                Oakland, CA 94612-3501
                   101 Mission Street, Sixth Floor             Telephone:    (510) 273-8780
               4   San Francisco, California 94105-1738        Facsimile:    (510) 839-9104
                   Telephone:    (415) 433-6830                Email:        gthomas@bwslaw.com
               5   Facsimile:    (415) 433-7104                              tpeters@bwslaw.com
                   Email:        jbornstein@rbgg.com
               6                 egalvan@rbgg.com              PAUL B. MELLO – 179755
                                 kjanssen@rbgg.com             SAMANTHA D. WOLFF – 240280
               7                                               HANSON BRIDGETT LLP
                   Attorneys for Plaintiffs                    425 Market Street, 26th Floor
               8                                               San Francisco, California 94105
                                                               Telephone:    (415) 777-3200
               9                                               Facsimile:    (415) 541-9366
                                                               Email:        pmello@hansonbridgett.com
              10                                                             swolff@hansonbridgett.com

              11                                               Attorneys for Defendants

              12
              13                              UNITED STATES DISTRICT COURT
              14              NORTHERN DISTRICT OF CALIFORNIA, SAN JOSE DIVISION
              15
              16 ASHOK BABU, ROBERT BELL,                       Case No. 5:18-CV-07677
                 IBRAHIM KEEGAN-HORNESBY,
              17 DEMAREA JOHNSON, BRANDON                       [PROPOSED] ORDER GRANTING
                 JONES, STEPHANIE NAVARRO,                      JOINT MOTION FOR CLASS
              18 ROBERTO SERRANO, and                           CERTIFICATION
                 ALEXANDER WASHINGTON on behalf
              19 of themselves and all others similarly         Judge:   Hon. Nathanael Cousins
                 situated,                                      Date:    January 22, 2020
              20                                                Time:    1:00 pm
                               Plaintiffs,                      Ctrm.:   5, 4th Floor
              21
                        v.                                      Trial Date: September 21, 2020
              22
                 COUNTY OF ALAMEDA; GREGORY J.
              23 AHERN in his official capacity as Sheriff
                 of the Alameda County Sheriff’s Office;
              24 CAROL BURTON in her official capacity
                 as Interim Director of the Alameda County
              25 Behavioral Health Care Services Agency;
                 and DOES 1 to 20, inclusive,,
              26
                               Defendants.
              27
              28

                                                                                       Case No. 5:18-CV-07677
[3472538.1]                    [PROPOSED] ORDER GRANTING JOINT MOTION FOR CLASS CERTIFICATION
                         Case 5:18-cv-07677-NC Document 64 Filed 01/21/20 Page 2 of 3




               1                                        [PROPOSED] ORDER
                         The Court vacates the hearing set for   as
               2           On January 22, 2020 at 1:00 p.m., the Court took under submission the Parties’
               3 Joint Motion for Class Certification under Rules 23(a) and 23(b)(2) of the Federal Rules of
               4 Civil Procedure. Having reviewed the submitted papers IT IS HEREBY ORDERED as
               5 follows:
               6           1.      The numerosity, commonality, typicality, and adequacy requirements of
               7 Rule 23(a) are satisfied.
               8           2.      The requirements of Rule 23(b) are satisfied.
               9           3.      This action is hereby certified as a class action, with an Inmate Class and
              10 Disability Subclass defined below, as to all claims and defenses at issue in the Complaint
              11 pursuant to Rules 23(a) and 23(b)(2) of the Federal Rules of Civil Procedure.
              12           4.      The Inmate Class is defined as: All adults who are now, or in the future will
              13 be, incarcerated in the Alameda County Jail.
              14           5.      The Disability Subclass is defined as: All qualified individuals with a
              15 psychiatric disability, as that term is defined in 42 U.S.C. § 12102, 29 U.S.C. § 705(9)(B),
              16 and California Government Code § 12926(j) and (m), and who are now, or will be in the
              17 future, incarcerated in the Alameda County Jail.
              18           6.      Plaintiffs Babu, Bell, Keegan-Hornesby, Johnson, Jones, Navarro, Serrano,
              19 and Washington will serve as representatives of the Inmate Class
              20           7.      Plaintiffs Babu, Bell, Keegan-Hornesby, Johnson, Jones, Navarro, and
              21 Washington will serve as representatives of the Disability Subclass
              22 / / /
              23 / / /
              24 / / /
              25 / / /
              26 / / /
              27 / / /
              28 / / /

                                                               1                        Case No. 5:18-CV-07677
[3472538.1]                      [PROPOSED] ORDER GRANTING JOINT MOTION FOR CLASS CERTIFICATION
                      Case 5:18-cv-07677-NC Document 64 Filed 01/21/20 Page 3 of 3




               1         8.     Rosen Bien Galvan & Grunfeld LLP is appointed as class counsel to
               2 represent the interests of the Inmate Class and Disability Subclass.
               3         IT IS SO ORDERED.
                                                                                ISTRIC
               4                                                           TES D      TC
                                                                         TA




                                                                                                   O
                                                                     S
               5 DATED: ____________________
                           January 21, 2020




                                                                                                    U
                                                                   ED




                                                                                                     RT
                                                            Nathanael M. Cousins ED




                                                               UNIT
               6                                            United States G RANT Judge
                                                                          Magistrate




                                                                                                            R NIA
               7
                                                                                                        s
                                                                                            M. Cousin




                                                                NO
               8                                                                  thanael
                                                                         Judge Na




                                                                                                            FO
                                                                 RT




                                                                                                        LI
               9                                                        ER




                                                                   H




                                                                                                   A
                                                                             N                      C
                                                                                               F
              10                                                                 D IS T IC T O
                                                                                       R
              11
              12
              13
              14
              15
              16
              17
              18
              19
              20
              21
              22
              23
              24
              25
              26
              27
              28

                                                            2                         Case No. 5:18-CV-07677
[3472538.1]                   [PROPOSED] ORDER GRANTING JOINT MOTION FOR CLASS CERTIFICATION
